          Case 1:19-cv-06197-LTS-OTW Document 105 Filed 03/04/21 Page 1 of 1



                            G U S R A E K A P L A N N U S B A U M PLLC
                                       ATTORNEYS AT LAW


                                   120 WALL STREET 25TH FLOOR                    OF COUNSEL

                                    NEW YORK, NEW YORK 10005                 ROBERT L. BLESSEY
SCOTT H. GOLDSTEIN                           —–                              HOWARD F. MULLIGAN
MARTIN H. KAPLAN                        TEL (212)269-1400
LAWRENCE G. NUSBAUM                     FAX (212)809-4147
R YAN J . WHALEN                               —–
                                      www.gusraekaplan.com

March 4, 2021

VIA ECF
The Honorable Laura Taylor Swain
Daniel Patrick Moynihan United States Courthouse
Courtroom 17C
500 Pearl Street
New York, New York 10007-1312

         RE: Johnson v. National Securities Corp. et al., 1:19-cv-06197-LTS-OTW

Dear Judge Swain:

        We represent Plaintiff Kay Johnson and write jointly with Defendants and Nominal
Defendant in the above-captioned action (the “Action”). On February 8, 2021, Your Honor
entered an order dismissing the Action with prejudice as to Plaintiff and without prejudice
to its restoration to the calendar of the Court if settlement is not achieved within thirty (30)
days of the date of the order. See Dkt. 104 (Feb. 8, 2021). Plaintiff, Defendants, and Nominal
Defendant (the “Parties”) hereby advise the Court that they have achieved their settlement.
Accordingly, the Parties respectfully request that the Court close the Action permanently and
with prejudice as to all Parties and former defendants Michael Weiss and Neil Herskowitz.

                                                 Respectfully submitted,

                                                 /s/ Ryan J. Whalen
                                                 Ryan J. Whalen
                                                 Kari Parks
                                                 GUSRAE KAPLAN NUSBAUM PLLC
                                                 120 Wall Street
                                                 New York, New York 10005
                                                 rwhalen@gusraekaplan.com
                                                 kparks@gusraekaplan.com

                                                 Attorneys for Plaintiff Kay Johnson


cc: All counsel of record (via ECF)
